 



UNITED STATES OF AMERICA

Before the

SECURITIES AND EXCHANGE COMMISSION



 





ADMINISTRATIVE PROCEEDING

File No. 3-16024

 





In the Matter of       ATP Oil & Gas Corp.,
Cambridge Holdings, Ltd.,
FTE Networks, Inc.,
Raystream, Inc., and
Shelron Group, Inc., OFFER OF SETTLEMENT OF FTE NETWORKS, INC.     Respondents.
 

 



I.

 

FTE Networks, Inc. (“FTNW” or “Respondent”), pursuant to Rule 240(a) of the
Rules of Practice of the Securities and Exchange Commission (“Commission”) [17
C.F.R. § 201.240(a)] submits this Offer of Settlement (“Offer”) in the
above-captioned proceedings instituted against it by the Commission on August
20, 2014, pursuant to Section 12(j) of the Securities Exchange Act of 1934
(“Exchange Act”).

 

II.

 

This Offer is submitted solely for the purpose of settling these proceedings,
with the express understanding that it will not be used in any way in these or
any other proceedings, unless the Offer is accepted by the Commission. If the
Offer is not accepted by the Commission, the Offer is withdrawn without
prejudice to Respondent and shall not become a part of the record in these or
any other proceedings, except for the waiver expressed in Section V. with
respect to Rule 240(c)(5) of the Commission’s Rules of Practice [17 C.F.R. §
201.240(c)(5)].

 

III.

 

On the basis of the foregoing, the Respondent hereby:

 

A. Admits the jurisdiction of the Commission over it and over the matters set
forth in the Order Making Findings and Revoking Registration of Securities
Pursuant to Section 12(j) of the Securities Exchange Act of 1934 as to FTE
Networks, Inc. (“Order”);

 

 

 

 



B. Solely for the purpose of these proceedings and any other proceedings brought
by or on behalf of the Commission or in which the Commission is a party prior to
a hearing pursuant to the Commission's Rules of Practice, 17 C.F.R. § 201.100 et
seq., and without admitting or denying the findings contained in the Order,
except as to the Commission’s jurisdiction over it and the subject matter of
these proceedings, which are admitted, Respondent consents to the entry of an
Order by the Commission containing the following findings and order set forth
below1:

 

1. FTNW (CIK No. 1122063) is a Nevada corporation located in Naples, Florida
with a class of securities registered with the Commission under Exchange Act
Section 12(g). As of August 18, 2014, the common stock of FTNW (symbol FTNW) was
quoted on OTC Link (formerly “Pink Sheets”) operated by OTC Markets Inc., had
ten market makers, and was eligible for the “piggyback” exception of Exchange
Act Rule

15c2-11(f)(3).

 

2. FTNW has failed to comply with Exchange Act Section 13(a) and Rules 13a-1 and
13a-13 thereunder because it has not filed any periodic reports with
theCommission since the period ended June 30, 2012.

 

IV.

 

Section 12(j) of the Exchange Act provides as follows:

 

The Commission is authorized, by order, as it deems necessary or appropriate for
the protection of investors to deny, to suspend the effective date of, to
suspend for a period not exceeding twelve months, or to revoke the registration
of a security, if the Commission finds, on the record after notice and
opportunity for hearing, that the issuer of such security has failed to comply
with any provision of this title or the rules and regulations thereunder. No
member of a national securities exchange, broker, or dealer shall make use of
the mails or any means or instrumentality of interstate commerce to effect any
transaction in, or to induce the purchase or sale of, any security the
registration of which has been and is suspended or revoked pursuant to the
preceding sentence.

 

On the basis of the foregoing, Respondent hereby consents to the entry of an
Order by the Commission that:

 

Pursuant to Section 12(j) of the Exchange Act, registration of each class of
Respondent’s securities registered pursuant to Exchange Act Section 12 be, and
hereby is, revoked.

 

_____________________________



 



1The findings herein are made pursuant to Respondent’s Offer of Settlement and
are not binding on any other person or entity in this or any other proceeding.



 

2

 

 

V.

 

By submitting this Offer, Respondent hereby acknowledges its waiver of those
rights specified in Rules 240(c)(4) and (5) [17 C.F.R. §201.240(c)(4) and (5)]
of the Commission’s Rules of Practice. Respondent also hereby waives service of
the Order.

 

VI.

 

Respondent understands and agrees to comply with the terms of 17 C.F.R. §
202.5(e), which provides in part that it is the Commission's policy “not to
permit a defendant or respondent to consent to a judgment or order that imposes
a sanction while denying the allegations in the complaint or order for
proceedings,” and “a refusal to admit the allegations is equivalent to a denial,
unless the defendant or respondent states that he neither admits nor denies the
allegations.” As part of Respondent’s agreement to comply with the terms of
Section 202.5(e), Respondent: (i) will not take any action or make or permit to
be made any public statement denying, directly or indirectly, any finding in the
Order or creating the impression that the Order is without factual basis; and
(ii) will not make or permit to be made any public statement to the effect that
Respondent does not admit the findings of the Order, or that the Offer contains
no admission of the findings, without also stating that the Respondent does not
deny the findings; and (iii) upon the filing of this Offer of Settlement,
Respondent hereby withdraws any papers previously filed in this proceeding to
the extent that they deny, directly or indirectly, any finding in the Order. If
Respondent breaches this agreement, the Division of Enforcement may petition the
Commission to vacate the Order and restore this proceeding to its active docket.
Nothing in this provision affects Respondent's: (i) testimonial obligations; or
(ii) right to take legal or factual positions in litigation or other legal
proceedings in which the Commission is not party.

 

VII.

 

Consistent with the provisions of 17 C.F.R. § 202.5(f), Respondent waives any
claim of Double Jeopardy based upon the settlement of this proceeding, including
the imposition of any remedy or civil penalty herein.

 

VIII.

 

Respondent hereby waives any rights under the Equal Access to Justice Act, the
Small Business Regulatory Enforcement Fairness Act of 1996 or any other
provision of law to seek from the United States, or any agency, or any official
of the United States acting in his or her official capacity, directly or
indirectly, reimbursement of attorney’s fees or other fees, expenses or costs
expended by Respondent to defend against this action. For these purposes,
Respondent agrees that Respondent is not the prevailing party in this action
since the parties have reached a good faith settlement.

 









IX.

 

Respondent states that it has read and understands the foregoing Offer, that
this Offer is made voluntarily, and that no promises, offers, threats, or
inducements of any kind or nature whatsoever have been made by the Commission or
any member, officer, employee, agent, or representative of the Commission in
consideration of this Offer or otherwise to induce it to submit to this Offer.

 



    FTE Networks, Inc.             By: /s/ Michael Palleschi       Michael
Palleschi       Chief Executive Officer  

 

____________________________

 



1The findings herein are made pursuant to Respondent’s Offer of Settlement and
are not binding on any other person or entity in this or any other proceeding.



 





3

 

 







I declare under penalty of per*jury under the laws of the United States of
America that the foregoing is true and correct.

 

Executed on September 8, 2014.

 





  /s/ Michael Palleschi   Michael Palleschi

 





4

